Citation Nr: 0124564	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  The propriety of the initial 10 percent rating for 
hypertension.

4.  The propriety of the initial 10 percent rating for 
residuals of a right knee anterior cruciate ligament 
reconstruction with degenerative changes.

5.  The propriety of the initial 10 percent rating for 
residuals of a high tibial osteotomy of the left knee with 
degenerative changes.

6.  The propriety of the initial 10 percent rating for 
osteophytes of the cervical spine with right radiculopathy.

7.  The propriety of the initial 10 percent rating for a low 
back condition including a disc bulge.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
August 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran originally indicated that he wished to be 
scheduled for a hearing before the RO.  The RO scheduled a 
hearing, but the veteran canceled his hearing request in 
November 2000.  

The issues of service connection for left eye and left ankle 
disabilities, as well as the issue challenging the propriety 
of the initial rating for a low back disability will be 
addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
moderate limitation of the cervical spine; even with painful 
motion and pain with flare-ups considered, his limitation of 
motion is not severe.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, even with painful 
motion and pain with flare-ups considered, the veteran's 
degenerative disc disease of the cervical spine is moderate 
rather than severe; he has recurring attacks, but he has 
relief from such attacks which is more than just 
intermittent.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had degenerative arthritis of both the right and left knees, 
with range of motion in both of his knees from 0 degrees of 
extension to 120 degrees of flexion; the veteran has 
described pain on motion, and examiners have stated that 
flareups could make the pain worse.  

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
knees have been manifested by slight lateral instability.  

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
diastolic pressure has not been predominantly 110 or more, 
and his systolic pressure has not been predominantly 120 or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
the veteran's osteophytes of the cervical spine with right 
radiculopathy, for the entire rating period have been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§  4.71a, Diagnostic Codes 5290, 5293 (2000); 66 
Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  The criteria for a rating in excess of 10 percent for the 
entire rating period for residuals of a right knee anterior 
cruciate ligament reconstruction have not been met; however, 
the criteria for a separate 10 percent evaluation for the 
entire rating period for degenerative joint disease of the 
veteran's right knee have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2000); 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

3.  The criteria for a rating in excess of 10 percent for the 
entire rating period for residuals of a high tibial osteotomy 
of the left knee have not been met; however, the criteria for 
a separate 10 percent evaluation for the entire rating period 
for degenerative joint disease of the veteran's left knee 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

4.  The criteria for a rating in excess of 10 percent for the 
entire rating period for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2000); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA x-rays were conducted in March 1998.  An x-ray of the 
cervical spine showed a normal cervical spine.  

The veteran underwent a VA examination for his spine in March 
1998.  The veteran stated that he could not do anything that 
required movement of his arms over his head, and that his 
right arm went numb if he tried to do this.  The examiner 
commented that the frequency and severity of the veteran's 
flare-ups depended upon the veteran's degree of activity.  
Regarding additional limitation of motion during flare-ups, 
the veteran stated that he was unable to do anything 
overhead.  The veteran stated that he did not have functional 
problems, and that his occupation and daily activities were 
not involved unless he tried to do anything over his head.  
Range of motion for the cervical spine was 40 degrees on 
forward flexion, 50 degrees on backward extension, 35 degrees 
on flexion to the left and right, and 60 degrees on rotation 
to the left and right.  There was no evidence of pain on 
movement of the spine.  There was no additional limitation 
noted by pain, fatigue, weakness, or lack of endurance.  
There was no objective evidence of painful motion, spasm, or 
weakness.  There were no postural abnormalities noted.  There 
was no kyphosis, scoliosis, or lordosis noted.  Regarding 
musculature, there was no atrophy.  The musculature was noted 
to be soft without any spasms or tightening.  The veteran did 
not have any neurological abnormalities during the 
examination, and there were no sensory or motor findings of 
the right arm, even though the veteran complained of 
occasional difficulty with numbness of the right arm.  X-rays 
of the cervical spine were normal.

The veteran underwent a VA examination for his joints in 
March 1998.  The veteran complained of pain and swelling in 
both knees persistent almost on a daily basis, and complained 
of an occasional feeling of instability in the left and right 
knees.  The veteran took Indocin as well as Tylenol with 
codeine for discomfort.  Regarding flare-ups, the frequency 
and severity varied depending on the level of activity.  It 
was noted that walking, standing, and exposure to cold would 
make the discomfort worse.  The examiner commented that there 
were functional limitations if the veteran stood for 
prolonged periods of time.  There was no current dislocation 
or subluxation.  The veteran was unable to stand in excess of 
two hours.  It was noted that he needed to sit, but once he 
sat, he had a difficult time getting up due to his knees.  He 
was unable to squat or bend down without a significant amount 
of discomfort.  

The veteran did not have discomfort upon range of motion 
exercise.  There was no additional limitation noted by pain, 
fatigue, weakness, or lack of endurance.  There was no 
objective evidence of painful motion, edema, effusion, or 
instability of the joints.  The veteran stated that he felt 
occasional instability of the knees bilaterally.  The veteran 
appeared to have a normal gait and appeared to be quite 
functional on standing or walking.  He was unable to stand or 
walk more than 2 hours at a time.  Regarding the knees, the 
veteran had flexion of 140 degrees bilaterally, and extension 
of 0 degrees bilaterally.  There was positive crepitus and 
positive drawer's sign bilaterally.  There appeared to be 
good stability of the medial and lateral ligaments 
bilaterally.  There was no varus or valgus noted in neutral 
or in flexion positions.  There was not a positive Lachman's 
or McMurray's test, and Apley's test was also negative.  

X-rays of the knees indicated anterior cruciate ligament 
repair changes associated with degenerative changes of the 
knee on the left side.  There was also articular cartilage 
calcification noted on the left side.  Examination of the 
right knee showed operative changes consistent with anterior 
cruciate ligament repair.  The joint space was narrowed, and 
there was noted calcific change of the articular cartilage.  
There were also moderate changes of the right knee with 
moderate degenerative changes of the right knee with moderate 
degenerative changes of the right knee, itself, with anterior 
cruciate ligament repair changes.  Diagnosis was bilateral 
degenerative joint disease of the knees, and status post 
anterior cruciate ligament of the knees bilaterally.

The veteran underwent a VA examination for his heart in March 
1998.  It was noted that the veteran had been on medication 
for approximately one year, but had not taken any medications 
for the past 2-3 years.  It was noted that the veteran was 
diagnosed with hypertension 3-4 years prior.  His blood 
pressure standing was 170/100, and sitting was 168/98.  The 
examiner commented that the veteran did not have any 
functional deficits due to any hypertension or coronary 
artery disease.  

The veteran underwent a VA general medical examination in 
March 1998.  It was noted that the veteran currently worked 
part-time for Goodard's Auto and earned approximately $1600 a 
month, and had been doing this for approximately one month.  
His blood pressure sitting was 170/100, and standing was 
168/98.  There was no atrophy or swelling of any of the 
joints or muscle groups.  There were no sensory neuropathies 
noted.  Strength was 5+ in the upper and lower extremities 
bilaterally.  

A VA electromyography was conducted in April 1998.  There was 
evidence of bilateral carpal tunnel syndrome worse on the 
right than the left.  

In the veteran's July 1998 notice of disagreement, he stated 
that his blood pressure was currently running around 165/120, 
and he had to take medication because of this.  He requested 
that the RO obtain treatment records beginning in January 
1998 to support his claim.  

The record includes VA treatment records dated in 1998 and 
1999.  In April 1998, the veteran was diagnosed with probable 
cervical radiculopathy.  In July 1998, the veteran described 
pain and muscle spasms in his neck.  In September 1998, the 
veteran described the pain in his knees as throbbing and 
squeezing.  He stated that his left knee was especially prone 
to becoming dislocated.  He stated that the pain has affected 
his life in a number of significant ways, and that in 
addition to its recent occupational ramifications, he was 
unable to maintain his previous level of activity.  

On March 2, 1998, the veteran's blood pressure was 206/127, 
and 192/108.  On March 10, 1998, the veteran's blood pressure 
was 160/98 and 179/89.  On another occasion in March 1998, 
the veteran's blood pressure was 180/120, and 190/126.  In 
August 1998, the veteran's blood pressure was 174/103, and 
160/98.  

In December 1998, it was noted that the veteran had had 
multiple surgeries of his left knee including high tibial 
osteotomy and anterior cruciate ligament reconstruction.  It 
was noted that he had had fairly significant pain, which 
limited his activity significantly.  On range of motion, he 
had significant apprehension with range of motion.  The 
examiner commented that the veteran's next surgery should be 
a total knee.  

The veteran underwent a VA examination for hypertension in 
January 2001.  Sitting blood pressure was 160/100, and 
standing blood pressure was 150/100.  Supine blood pressure 
was 160/100.  The examiner commented that at first there was 
an impression that there might have been occasional 
extrasystole, but that this was not confirmed on subsequent 
examination.  Under diagnosis, the examiner noted that the 
veteran continued to manifest elevation of blood pressure in 
spite of intermittent therapy.  

The veteran underwent a VA examination for his joints in 
January 2001.  The examiner stated that he had reviewed the 
claims file.  It was noted that the veteran continued to have 
progressive deterioration of function of both knees, and 
required endoscopic and two open procedures on the left knee, 
the last in 1995, and arthroscopic procedures and open repair 
of the right knee, the last being in 1992.  The veteran 
continued to have increasing amounts of pain and disability 
when he was walking, and was unable to do any particular 
exercise.  The veteran had had five jobs since discharge, but 
could not sustain work because of the disability in both 
knees and back.  He noted pain occasionally when trying to 
work overhead, with subsequent numbness which could last for 
several days in the right arm.

He used braces on both knees with good result.  He stated 
that massaging the region of T1 to C5 resulted in some 
improvement in the pain in the upper thorax and neck, with 
relief of numbness in the right arm.  He stated that his 
knees occasionally swelled after being on them for a 
prolonged period of time.  He stated that he felt that there 
was heat in both knees.  He stated that he did a lot of 
sitting as a result of enrolling in a school and trying to 
change occupations.  It was noted that he walked to school, 
but had some pain in the knees and back as noted.  There were 
no other particular joints involved.  

Range of motion of the knees showed each could be extended to 
0 degrees and flexed to 120 degrees.  There was some pain at 
the end of the flexion.  There seemed to be in some 
instability of both knees.  The veteran stated that if he 
tried walking without the knee braces, the knee would give 
way, the knee would pop, and he would fall.  This occurred 
mostly with the left knee, but the veteran stated that the 
right knee also popped out.  There was no locking of the 
knee.  Both knees were slightly numb.  There was no 
particular numbness except in the subpatellar region on the 
left and right.  There was no swelling noted, even though the 
veteran stated that it did swell from time to time.  There 
was no redness or abnormal heat at the examination.  He 
stated that if the examination were done later in the day, 
there would be redness and heat of both knees.  

The back examination showed that the veteran could touch his 
chin to his chest without pain, but rotation of the neck was 
accompanied by some pain beyond 15 degrees of rotation.  The 
paravertebral muscles were normal and there was some pain on 
pressure over the upper thoracic spine and also some pain on 
pressure in the lumbodorsal area.  Under diagnosis, the 
examiner noted the veteran had moderately advanced 
degenerative joint changes in both knees, more severe on the 
left.  The examiner commented that the veteran also had a 
history and some findings of a possible cervical disk, and 
that the numbness in the right shoulder and arm was 
especially a significant history.  The examiner commented 
that the veteran was unable to do his main occupation as a 
mechanic because of the inability to work over his head, and 
long periods of weight bearing on his knees caused an 
increase in symptoms.  

The veteran underwent a VA examination for his spine in 
January 2001.  The veteran gave a history of intermittent 
chronic pain increasing in the cervical and upper thoracic 
spine area.  He stated that trying to work over his head as 
an auto mechanic caused pain in the lower cervical area with 
numbness in his right arm, which persisted for days at a 
time.  He stated that he noted fatigability and stiffness in 
the neck area after trying to do his work as a mechanic.  It 
seemed to flare-up any time he did any unusual stretching.  
It was noted that surgery had been recommended with the 
presumptive diagnosis of some type of cervical disk with some 
obstruction.  It was noted that the numbness of the hand and 
arm was suggestive of interspinal pressure in that area.  It 
was noted that he did not use crutches, a brace, or cane, and 
had some limitation of motion of the cervical spine.  
Examination of the cervical spine showed some tenderness in 
the lower neck over the cervical vertebra and upper thoracic 
area.  Range of motion findings for the cervical spine were 
25, 50, 15 to 20, and 30 degrees, for flexion, extension, 
lateral flexion, and rotation, respectively.  There was 
definite limitation without pain of the cervical spine, and 
there was no numbness.  There was no particular numbness or 
tenderness of the hands at the current time.  Under 
diagnosis, the examiner noted that the veteran was 
functioning as a student 5-6 hours daily, and could tolerate 
this, but that any additional physical activity caused 
increased symptoms in his neck, knees, and hip.  The examiner 
noted that previous findings and review of the claims file 
would indicate symptomatic joint degeneration of the cervical 
and upper thoracic spine.  

VA x-rays were performed in January 2001.  Regarding the 
veteran's cervical spine, degenerative disk disease at the 
C6-7 level with accompanying mild spondylosis and 
degenerative arthritis was noted.  Regarding the veteran's 
left ankle, there was no bone or joint abnormality of the 
ankle joint, and no evidence of bone lesion or old fracture 
deformity of the distal tibia and fibula.  A very small 
hypertrophic calcaneal spur was seen.  


Analysis

General laws and regulations regarding initial rating claims.

The veteran claims that the initial 10 percent ratings 
assigned for his service-connected right knee, left knee, and 
cervical spine disabilities as well as his hypertension were 
not proper.  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been examined by the VA in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent ratings following 
the grant of service connection for his right knee, left 
knee, and cervical spine disabilities, as well as his 
hypertension.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 


The propriety of the initial 10 percent ratings for right and 
left knee disabilities

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (2000).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2000).

However, in Johnson v. Brown, 9 Vet. App. 7 (1996), the Court 
noted that, since Diagnostic Code 5257 (impairment of the 
knee) was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.

Under Diagnostic Code 5258, when semilunar cartilage is 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, then a 20 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5258 (2000).

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
evaluation, which is the maximum schedular evaluation 
permitted under this code.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5259 (2000).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2000).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2000).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (2000).

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).  In a later opinion, the General 
Counsel noted that even if the claimant technically has full 
range of motion but motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available. VAOPGCPREC 9-98 (August 14, 1998).

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The RO assigned initial 10 percent evaluations for each knee 
disorder pursuant to Diagnostic Codes 5003-5257.  Where, 
diagnostic codes are hyphenated, the first diagnostic code 
represents the disorder diagnosed and the second diagnostic 
code represents manifestation of its residuals.  38 C.F.R. 
§ 4.27 (2000).  

X-rays of the veteran's knees revealed degenerative joint 
disease of the both knees.  Pursuant to VAOGCPREC 23-97, his 
disabilities can be rated under both Diagnostic Code 5257 and 
5003 if he has additional disability.  

At the veteran's January 2001 VA examination, the examiner 
noted that there was some instability in both knees.  The 
veteran stated that if he tried walking without his knee 
braces, his knee would give way, pop, and he would then fall.  
As the veteran has some instability in his knees, his 
disabilities can be rated under Diagnostic Code 5257.  It 
must be determined whether such instability is best described 
as slight, moderate, or severe.  

At the veteran's March 1998 VA examination, there appeared to 
be good stability of the medial and lateral ligaments 
bilaterally, and there was no varus or valgus noted, and 
there was not a positive Lachman's, or McMurray's test.  
Accordingly, even though the veteran had some instability in 
his knees at his January 2001 VA examination, his instability 
is best described as slight, warranting a 10 percent rating 
under Diagnostic Code 5257.  As discussed above, in Johnson 
v. Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  Thus, the 10 percent ratings assigned 
under Diagnostic Code 5257 for the period in question were 
appropriate pursuant to 38 C.F.R. § § 4.40 and 4.45.

Regarding additional disability pursuant to VAOGCPREC 23-97, 
the evidence shows that the veteran is entitled to separate 
10 percent ratings under Diagnostic Code 5003 for the period 
in question.  Although the veteran does not meet the criteria 
for a noncompensable rating based on limitation of motion of 
the leg because his demonstrated range of motion was 
virtually full (a March 1998 VA examination noted flexion of 
140 degrees, and extension of 0 degrees, and a January 2001 
VA examination noted flexion of 120 degrees and extension of 
0 degrees), x-rays confirm there is arthritis in the knee 
joints.  Furthermore, the veteran has described pain on 
motion, and at the veteran's March 1998 VA examination, the 
examiner discussed flareups, and stated that walking, 
standing, and exposure to cold would make the discomfort 
worse.  Based on these findings and with consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 as directed in VAOPGCPREC 
09-98, separate 10 percent ratings are warranted under 
Diagnostic Code 5003.

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 10 percent 
ratings for his service-connected disabilities.  As such, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the 10 percent ratings assigned for the 
veteran's right and left knee disabilities were proper, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, as noted above, separate 10 percent ratings 
are applicable for degenerative joint disease in both knees.  


The propriety of the initial 10 percent rating for a cervical 
spine disability

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2000).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97, (December 12, 1997).  

As will be discussed below, the veteran is entitled to a 20 
percent initial rating for his cervical spine disability, but 
no higher.  

Diagnostic Code 5290 addresses limitation of motion of the 
cervical spine.  The veteran is in receipt of a 10 percent 
rating for slight limitation of motion.  A 20 percent rating 
is assigned for moderate limitation of motion.  At the 
veteran's March 1998 VA examination for his spine, he had 
range of motion of 40, 50, 35, and 60 degrees for flexion, 
extension, lateral flexion, and rotation, respectively.  At 
the veteran's January 2001 VA examination for the spine, he 
had range of motion of 25, 50, 15 to 20, and 30 degrees, for 
flexion, extension, lateral flexion, and rotation, 
respectively.  Particularly when flexion of the cervical 
spine is measured, the veteran clearly has limitation of 
motion of the cervical spine greater than slight.  However, 
seeing how the veteran still has a fair amount of flexion in 
his neck, and his extension is normal, the veteran's 
limitation of motion of the cervical spine can not be 
classified as severe.  

Regarding pain on motion, it is true that at the veteran's 
January 2001 examination for his joints, the examiner 
commented that there was some pain beyond 15 degrees of 
rotation.  Also, at the veteran's January 2001 VA examination 
for his spine, the veteran described flare-ups after unusual 
stretching, as well as fatigability and stiffness after 
working as an auto mechanic.  

However, at the veteran's March 1998 VA examination for his 
spine, there was no evidence of pain on movement of the 
cervical spine, and there was no objective evidence of 
painful motion, spasm, or weakness.  Similarly, at the 
veteran's January 2001 examination for his spine, the 
examiner commented that there was limitation without pain.  
In light of the two examinations without pain on motion, even 
when 38 C.F.R. §§ 4.40 and 4.45 are considered (the 
regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination), and even when functional loss during flare-
ups is considered, the preponderance of the evidence does not 
show that the veteran's limitation of motion is more than 
moderate.  

Also, the veteran does not contend that his cervical spine is 
ankylosed or that he has received treatment for ankylosis of 
the cervical spine.  Therefore the veteran is not entitled to 
a schedular rating in excess of 20 percent under Diagnostic 
Code 5287.

Inasmuch as the veteran has been diagnosed with degenerative 
disk disease at C6-7, his disability can also be evaluated 
under Diagnostic Code 5293, for intervertebral disc syndrome.  
In order to get a 40 percent rating, the evidence must show 
that the veteran's disability is severe, meaning that there 
are recurring attacks, with relief which is intermittent.  As 
will be described below, the evidence does not show such 
findings.

It is true that VA x-rays from January 2001 showed 
degenerative disk disease at the C6-7 level, with 
accompanying mild spondylosis and degenerative arthritis.  
Also, at the veteran's January 2001 VA examination for his 
joints, the veteran noted pain occasionally when trying to 
work overhead, with subsequent numbness which could last for 
several days in the right arm.  

However, at the veteran's January 2001 VA examination, the 
examiner commented that there was no particular numbness or 
tenderness of the hands.  Also, at the veteran's March 1998 
general medical examination, there were no sensory 
neuropathies noted, and strength was 5+ in the upper 
extremities bilaterally.  In addition, at the veteran's March 
1998 VA examination for his spine, the veteran did not have 
any neurological abnormalities, and there were no sensory or 
motor findings of the right arm, even though the veteran did 
complain of occasional difficulty with numbness of the right 
arm.  Accordingly, based on the totality of the evidence, the 
veteran's cervical spine disability is severe.  

Even when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Thus, the veteran is not entitled 
to an initial rating higher than 20 percent when his cervical 
spine disability is considered pursuant to Diagnostic Code 
5293.   

Based on the foregoing, the veteran's initial rating for his 
cervical spine disability is increased to 20 percent, but no 
higher, for the entire period from the grant of service 
connection to the present.  38 C.F.R. § §4.7, 4.71a, 
Diagnostic Code 5290, 5293 (2000).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's cervical spine and knee disabilities have 
had some consequences with regard to his employment, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.


The propriety of the initial 10 percent rating for 
hypertension

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Thus, the 
veteran's hypertension must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to the veteran.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claims for hypertension under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease where 
there was diastolic pressure of predominantly 100 or more.  A 
20 percent evaluation was warranted when diastolic pressure 
was predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the new rating schedule took 
effect and the rating schedule now provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or systolic pressure is predominantly 160 or more, or an 
individual has a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  A 20 percent 
rating is applicable when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000).  Note (1) instructs that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm. 

In order to be assigned a 20 percent rating under the old 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more with definite symptoms.  
In order to be assigned a 20 percent rating under the new 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  As will be described below, 
the evidence simply does not show such findings.  

While VA treatment records from March 1998 showed diastolic 
pressure readings of 127, 120, and 126, none of the other 
blood pressure readings showed diastolic pressure readings of 
110 or more.  This included 5 other blood pressure readings 
taken at the VA Medical Center from March to August 1998, as 
well as blood pressure readings taken at the veteran's 
January 2001 VA examination for hypertension, which showed 
diastolic pressure readings of 100.  

Regarding systolic pressure readings, while a test on March 
2, 1998, showed a reading of March 2, 1998, none of the other 
readings taken at the VA Medical Center or at the veteran's 
January 2001 examination showed readings of greater than 180.  

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 10 percent 
rating for hypertension.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 10 percent 
rating assigned for hypertension was proper, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above determinations regarding the veteran's 
cervical spine, his knees, and his hypertension, 
consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO obtained special 
VA orthopedic and hypertension examinations to determine the 
extent of the veteran's cervical spine and knee disabilities, 
as well as his hypertension.  The evidence includes records 
of prior medical history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  


ORDER

The initial 10 percent rating for residuals of right knee 
anterior cruciate ligament reconstruction was proper and is 
maintained; however, entitlement to a separate, additional, 
10 percent rating for degenerative joint disease of the right 
knee is granted.  

The initial 10 percent rating for residuals of a high tibial 
osteotomy of the left knee was proper and is maintained; 
however, entitlement to a separate, additional, 10 percent 
rating for degenerative joint disease of the left knee is 
granted.  

An initial 20 percent rating for osteophytes of the cervical 
spine with right radiculopathy is proper.

The initial 10 percent rating for hypertension was proper and 
is maintained.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for a low back condition, 
including a disc bulge, no range of motion findings were made 
for the veteran's low back.  Range of motion findings were 
made for the cervical spine, but not for the lumbar spine.  
Accordingly, the veteran's claim must be remanded so that 
such findings can be made.  

Regarding the veteran's claim for service connection for a 
left eye disability, under 38 C.F.R. § 3.303 (c), refractive 
error of the eye is not an injury or disease within the 
meaning of applicable legislation.  At the veteran's March 
1998 VA visual examination, the veteran was diagnosed with 
uncorrected refractive error, early presbyopia, and 
hypertensive vessel changes.  The examiner also stated that 
the veteran might have organ end damage or blurry vision due 
to poorly controlled blood pressure.  

Since the veteran is service-connected for hypertension, is 
it not clear from the examiner's comments whether the veteran 
has any other visual disabilities other than refractive error 
which are secondary to his service-connected hypertension.  
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran's claim should be remanded to determine the nature 
and etiology of all eye disorders.

Regarding the veteran's claim for service connection for a 
left ankle disability, he asserted in his December 1997 claim 
that his left ankle condition was secondary to his service-
connected left knee condition.  In his July 1998 notice of 
disagreement, he claimed that his left ankle condition was 
directly related to the left tibial osteotomy performed in 
service.  It is noted that during service, the veteran was 
put on physical profile for a severe left ankle sprain in 
October 1978.  Although the veteran underwent a VA 
examination for his joints in March 1998 and was diagnosed 
with a normal left ankle, it is noted that at the veteran's 
January 2001 VA examination for his joints, the examiner did 
not comment on whether the veteran had a left ankle disorder.  
The examiner only noted that there was no pain or swelling of 
the left ankle.  A VA x-ray from January 2001 noted that the 
veteran had a left calcaneal spur.  Accordingly, the 
veteran's claim should be remanded for a VA examination in 
order to determine the nature and etiology of all left ankle 
disorders.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  
Accordingly, on remand, the RO must comply with all 
notification and development procedures contained in the VCAA 
and in the regulations implementing the VCAA.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back, 
left eye, and left ankle that have not 
already been associated with the claims 
folder.  

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability, as well as 
the nature and etiology of any left ankle 
disorders.  The examiner should provide 
diagnoses of all disorders of the 
veteran's lumbar spine and left ankle.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examiner should answer the following 
questions regarding the veteran's low 
back:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Is there muscle spasm on extreme 
forward bending?

f.  Is there loss of lateral spine 
motion, unilateral, in standing 
position?

g.  Is there any listing of the 
spine?

h.  Is there a positive 
Goldthwaite's sign?

i.  Is there marked limitation of 
forward bending in the standing 
position?

j.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

k.  Is there any abnormal mobility 
on forced motion?  
	
The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

Regarding the veteran's left ankle, the 
examiner should answer the following 
questions:

n.  List the diagnoses of all left 
ankle disorders the veteran 
currently has. 

o.  For each diagnosis reported in 
response to (n), state whether it is 
at least as likely as not that the 
disorder is the result of the 
veteran's service-connected left 
knee disorder.

o.  For each diagnosis reported in 
response to (n), state whether it is 
at least as likely as not that the 
disorder is the result of the 
veteran's left ankle sprain 
diagnosed during service in October 
1978.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  The RO should schedule the veteran 
for a comprehensive eye evaluation, to 
include an assessment of his visual 
acuity and an assessment of all disorders 
involving the veteran's left eye.  The 
claims folder should be made available to 
the examiner.  Based on the examination 
findings and a review of the veteran's 
entire medical history, the examiner 
should state responses to the following 
items:

a.  List the diagnoses of all 
disorders the veteran currently has 
that affect his left eye.  

b.  For each diagnosis reported in 
response to (a), above, state 
whether the disorder is properly 
characterized as a refractive error 
of the eye.

c.  For each diagnosis reported in 
response to (a), above, except those 
characterized as refractive error of 
the eye, state as precisely as is 
feasible the time of onset of the 
disorder.

d.  For each diagnosis reported in 
response to (a), except those 
characterized as refractive error of 
the eye, state whether it is at 
least as likely as not that the 
disorder is the result of the 
veteran's service-connected 
hypertension, or possibly to a 
disease or injury in service, 
identifying the particular disease 
or injury where applicable. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should readjudicate the 
appellant's claim challenging the 
propriety of the initial 10 percent 
rating for a low back condition, 
including a disc bulge, as well as 
service connection for left eye and left 
ankle disabilities.  In the event that 
the issues are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case for such claim,  The veteran 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



